Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-4-2008

Acker v. Coca Cola N Amer
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4257




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Acker v. Coca Cola N Amer" (2008). 2008 Decisions. Paper 269.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/269


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL


                         IN THE UNITED STATES COURT
                                  OF APPEALS
                             FOR THE THIRD CIRCUIT


                                     NO. 07-4257


                                 DENNIS C. ACKER,
                                    Appellant

                                          v.

                          COCA-COLA NORTH AMERICA




                         On Appeal From the United States
                                     District Court
                       For the Eastern District of Pennsylvania
                        (D.C. Civil Action No. 06-cv-03670)
                       District Judge: Hon. Thomas M. Golden


                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  October 30, 2008

                BEFORE: SLOVITER, STAPLETON and TASHIMA,*
                               Circuit Judges

                              (Filed: November 4, 2008)




       *Hon. A. Wallace Tashima, Senior United States Circuit Judge for the Ninth
Circuit, sitting by designation.
                                OPINION OF THE COURT




STAPLETON, Circuit Judge:


       Appellant Dennis Acker maintains that appellee Coca-Cola North America (1) in

violation of state law, terminated his employment in retaliation for his having “filed

worker’s compensation petitions to seek a remedy for . . . injuries” he sustained at work

(Appellant’s Br. at 7), (2) failed to accommodate his disability in violation of the ADA,

and (3) discriminated against him in violation of the ADA by denying him overtime

because of his disability.

       The District Court granted summary judgment for Coca-Cola. We will affirm for

the reasons set forth in the thorough and persuasive opinion of the District Court.

Appellant failed to establish a prima facie case of failure to accommodate and did not

exhaust his administrative remedies with respect to his overtime claim. Finally, as the

District Court concluded, “[t]he undisputed facts reveal that rather than discriminate or

retaliate against Plaintiff, Defendant went out of its way to assist Plaintiff by taking

Plaintiff for immediate medical attention, promptly reporting the incident to its workers’

compensation carrier, helping Plaintiff through the benefits process and, most



                                              2
significantly, provided Plaintiff with modified work assignments for nearly six years even

though its policies limited Plaintiff to a period of 90 days.” App. at 10-11.

       The judgment of the District Court will be affirmed.




                                             3